Filed with the U.S. Securities and Exchange Commission on March 27, 2015 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 622 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to annually update financial statements and provide certain other non-material updates to the registration statement for two series of the Trust:McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund. McKINLEY DIVERSIFIED INCOME FUND Institutional Shares (Ticker: MCDNX) Investor Shares (Ticker: MCDRX) A fund seeking substantial current income and long-term capital appreciation. McKINLEY NON-U.S. CORE GROWTH FUND Y Shares (Ticker: MCNUX) A fund seeking long-term capital appreciation. PROSPECTUS March 27, 2015 The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund Table of Contents Summary Section 1 McKinley Diversified Income Fund 1 McKinley Non-U.S. Core Growth Fund 7 Additional Information about the Funds’ Investment Objectives, Principal Investment Strategies & Risks 10 Investment Objectives 10 Principal Investment Strategies McKinley Diversified Income Fund 10 Principal Investment Strategies Non-U.S. Core Growth Fund 11 Principal Risks 12 Portfolio Holdings Information 15 Management of the Funds 16 Portfolio Managers 16 Fund Expenses 16 Other Service Providers 20 Description of Classes 21 Rule 12b-1 Distribution, Shareholder Servicing and other Payments to Dealers 22 How to Buy Shares 24 How to Sell Shares 29 Account and Transaction Policies 31 Distributions and Taxes 35 Distributions (Diversified Income Fund) 35 Distributions (Non-U.S. Core Growth Fund) 35 Taxes 35 Financial Highlights 37 Privacy Notice 40 Summary Section McKinley Diversified Income Fund Investment Objective The McKinley Diversified Income Fund (the “Diversified Income Fund”) seeks substantial current income and long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Diversified Income Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% 0.80% Distribution and/or Service (12b-1) Fees 0.00% 0.25% Other Expenses (including 0.15% shareholder servicing fee) 1.18% 1.18% Acquired Fund Fees and Expenses 1.42% 1.42% Total Annual Fund Operating Expenses 3.40% 3.65% Fee Waiver and Expense Reimbursement -0.78% -0.78% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement(1) (2) 2.62% 2.87% McKinley Capital Management, LLC (the “Adviser”) has contractually agreed to waive its fees and reimburse certain expenses (excluding taxes, interest expense in connection with investment activities, portfolio transaction expenses, AFFE and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement for Institutional Shares and Investor Shares to 1.20% and 1.45%, respectively, of the Diversified Income Fund’s average daily net assets (the “Expense Caps”) through March 27, 2016.The contractual waivers and expense reimbursements may be changed or eliminated at any time by the Trust’s Board of Trustees (the “Board”) upon 60 days notice to the Adviser, or by the Adviser with the consent of the Board of Trustees.The Adviser is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps. (2) The Total Annual Operating Expenses After Fee Waiver and Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets after Fees waived provided in the Financial Highlights Section of the Fund’s audited financial statements for the period ended November 30, 2014, which reflects the operating expenses of the Diversified Income Fund and does not include Acquired Fund Fees and Expenses.Acquired Fund Fees and Expenses are expenses incurred indirectly by the Diversified Income Fund through its ownership of shares in other investment companies, such as business development companies.They are not direct costs paid by Fund shareholders and are not used to calculate the Diversified Income Fund’s net asset value.They have no impact on the costs associated with Fund operations. Example The Example below is intended to help you compare the cost of investing in the Diversified Income Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Diversified Income Fund for the time periods indicated and then redeem all of your shares at the end of each period.The Example also assumes that your investment has a 5% annual return each year and that the Diversified Income Fund’s operating expenses remain the same (taking into account the Expense Caps for the first year only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $265 $972 $1,703 $3,633 Investor Shares $290 $1,046 $1,822 $3,856 Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 3 Portfolio Turnover The Diversified Income Fund pays transaction costs, such as commissions and dealer mark-ups, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Diversified Income Fund’s portfolio turnover rate was 34% of the average value of its portfolio. Principal Investment Strategies Under normal conditions, McKinley Capital Management, LLC (the “Adviser”) seeks to achieve the Diversified Income Fund’s investment objective by investing in income-producing securities.Types of securities in which the Diversified Income Fund may invest include equity securities, such as common and preferred stock, real estate investment trusts (“REITs”) and up to 25% of the Fund’s net assets in Master Limited Partnerships (“MLPs”). While the Diversified Income Fund invests primarily in equity securities that are traded in the United States, it may also invest up to 20% of its net assets in stocks of foreign companies, including emerging markets, which are U.S.dollar denominated and trade on a domestic national securities exchange (including American Depositary Receipts (“ADRs”).The Diversified Income Fund’s investments in other investment companies include exchange-traded funds (“ETFs”) and closed-end funds that invest primarily in debt securities, including “junk” bonds that are rated below “BBB-”.The Fund can invest in small, medium and large-cap companies, as it has no limitations on the size of the market capitalization of equity securities in which it invests. Investment decisions are based on the construction and active management of a diversified, fundamentally sound portfolio of inefficiently priced securities with above-market dividend yields. Using proprietary quantitative models, the Adviser systematically searches for securities with stable to rising dividends. Once the quantitative process has identified candidates for possible inclusion in the portfolio, the Adviser’s qualitative analysis confirms that the expected dividends are both reasonable and sustainable.When selecting appropriate securities for the Diversified Income Fund, the Adviser looks for securities with strong dividend characteristics. The Adviser may sell a stock if the Adviser believes that the stock’s risk/reward characteristics have become less favorable, the company’s fundamentals have deteriorated so that the original investment thesis for holding the stock no longer holds, or if a better opportunity has been identified.In order to respond to adverse market, economic, political or other conditions, the Diversified Income Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Diversified Income Fund.The following are the principal risks that could affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 4 · Foreign Securities Risk and Emerging Markets Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.These risks are enhanced in emerging markets. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Debt Security Risk:Debt securities are subject to the risk that their market value will decline because of rising interest rates.The price of debt securities is generally linked to the prevailing market interest rates.In general, when interest rates rise, the price of debt securities falls, and when interest rates fall, the price of debt securities rises. · Closed-End Fund Risk: Shares of closed-end funds frequently trade at a price per share that is less than the net asset value per (“NAV”) share.There can be no assurance that the market discount on shares of any closed-end fund purchased by the Fund will ever decrease or that when the Fund seeks to sell shares of a closed-end fund it can receive the NAV of those shares.Closed-end funds have lower levels of daily volume when compared to open-end companies.There are greater risks involved in investing in securities with limited market liquidity.To the extent the Fund invests in closed-end funds, it will indirectly bear its proportionate share of any fees and expenses payable directly by the closed-end fund.Therefore, the Fund would incur higher expenses, which may be duplicative, than if the Fund did not invest in closed-end funds.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. · ETF Trading Risk: To the extent the Fund invests in ETFs, it is subject to additional risks that do not apply to other mutual funds that do not invest in ETFs, including the risks that the market price of an ETF’s shares may trade at a discount to its NAV, an active secondary trading market may not develop or be maintained, and the risk that an ETF that seeks to track an index may not effectively track that index.In addition, trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF.If the Fund invests in ETFs, it will indirectly bear its proportionate share of any fees and expenses payable directly by the ETF.Therefore, the Fund would incur higher expenses, which may be duplicative, than if the Fund did not invest in ETFs.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. · Junk Bond Risk: To the extent that the Fund, directly or indirectly, invests in “junk” bonds rated below “BBB-,” there is the risk that such bonds have a higher degree of default risk and may be less liquid and subject to greater price volatility than investment grade bonds. · Master Limited Partnership Risk: Investing in MLPs entails risk related to potential changes in the U.S.tax code which could revoke the pass-through tax attributes that provide the tax efficiencies that make MLPs attractive investment structures or tax incentives related to certain asset classes traditionally favored by MLPs.Additional risks include fluctuations in energy prices, decreases in supply of or demand for energy commodities, decreases in supply of or demand for MLPs in rising interest rate environments, and various other risks. · REIT and Real Estate Risk:The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs.Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual REITs in which the Fund invests.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 5 · Sector Selection Risk.The risk that the securities held by the Fund will underperform other funds investing in similar asset classes or comparable benchmarks because of the Adviser’s choice of securities or sectors for investment. Performance Information The following performance information provides some indication of the risks of investing in the Investor Class shares of the McKinley Diversified Income Fund.The bar chart below illustrates the Diversified Income Fund’s returns for its first year of operations.The bar chart below only illustrates the returns for the Fund’s Investor Class shares.The returns for the Fund’s Institutional Class shares, both before and after tax returns, may be lower than the returns shown in the bar chart below for the Investor Class shares, depending on the fees and expenses of the Institutional Class shares.The table on the next page illustrates how the Diversified Income Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index.This comparison is provided to offer a broader market perspective.The Diversified Income Fund’s past performance, before and after taxes, is not necessarily an indication of how the Diversified Income Fund will perform in the future and does not guarantee future results.Updated performance information is available on the Diversified Income Fund’s website at www.mckinleycapitalfunds.com. Calendar Year Total Return as of December 31, Investor Class Highest Quarterly Return: Q2, 2014 5.76% Lowest Quarterly Return: Q4, 2014 -5.60% Average Annual Total Return as of December 31, 2014 1 Year Since Inception (3/27/13) McKinley Diversified Income Fund Investor Class Shares Return Before Taxes -1.00% 3.92% Return After Taxes on Distributions -2.86% 1.87% Return After Taxes on Distributions and Sale of Fund Shares 1.09% 2.95% Institutional Class Shares Return Before Taxes -0.78% 4.13% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 19.35% Dow Jones Utility Average 30.65% 16.71% Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 6 The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund Shares. After-tax returns in the table above are only illustrated for the Fund’s Investor Class shares.After-tax returns for the Fund’s Institutional Class shares will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on the individual investor’s situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Investment Adviser McKinley Capital Management, LLC Portfolio Managers The Diversified Income Fund is team-managed by the following Portfolio Managers in addition to others not listed here: Name Title Managed the Fund Since Robert B. Gillam President and Chief Executive Officer Inception (2013) Robert A. Gillam, CFA Senior Vice President and Chief Investment Officer Inception (2013) Gregory S. Samorajski, CFA Director of Investments, Portfolio Manager Inception (2013) Sheldon J. Lien, CFA Portfolio Manager Inception (2013) Brandon S. Rinner, CFA Portfolio Manager Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (McKinley Diversified Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-888-458-1963 (toll free).Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below.Institutional shares may aggregate accounts together in order to meet the investment minimum. Type of Account Minimum Initial Investment Minimum Additional Investment Institutional Shares – Standard Accounts – Accounts with Automatic Investment Plans None Investor Shares – Standard Accounts – Traditional and Roth IRA Accounts – Accounts with Automatic Investment Plans None – Qualified Retirement Plans Tax Information The Diversified Income Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 7 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Diversified Income Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 8 Summary Section McKinley Non-U.S. Core Growth Fund Investment Objective The McKinley Non-U.S. Core Growth Fund (the “Non-U.S. Core Growth Fund”) seeks to achieve long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Non-U.S. Core Growth Fund. Shareholder Fees (fees paid directly from your investment) Y Shares Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Management Fees 0.85% Distribution and/or Service (12b-1) Fees N/A Other Expenses 0.69% Total Annual Fund Operating Expenses 1.54% Fee Waiver and Expense Reimbursement -0.69% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement(1) 0.85% (1) McKinley Capital Management, LLC (the “Adviser”) has contractually agreed to waive its fees and reimburse certain expenses (excluding taxes, interest expense in connection with investment activities, portfolio transaction expenses, Acquired Fund Fees and Expenses (“AFFE”) and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement for YShares to 0.85% of the Non-U.S. Core Growth Fund’s average daily net assets (the “Expense Cap”) through at least March 27, 2016. The Operating Expenses may exceed the Expense Cap to the extent the Non-U.S. Core Growth Fund incurs expenses excluded from the Expense Cap.The contractual waivers and expense reimbursements may be changed or eliminated at any time by the Trust’s Board of Trustees (the “Board”) upon 60 days’ notice to the Adviser, or by the Adviser with the consent of the Board. The Adviser is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Non-U.S. Core Growth Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. Example The Example below is intended to help you compare the cost of investing in the Non-U.S. Core Growth Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Non-U.S. Core Growth Fund for the time periods indicated and then redeem all of your shares at the end of each period.The Example also assumes that your investment has a 5% annual return each year and that the Non-U.S. Core Growth Fund’s operating expenses remain the same (taking into account the Expense Cap for the first two years only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Y Shares $87 $419 $774 $1,776 Portfolio Turnover The Non-U.S. Core Growth Fund pays transaction costs, such as commissions and dealer mark-ups, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Non-U.S. Core Growth Fund’s performance.During the most recent fiscal year, the Non-U.S. Core Growth Fund’s portfolio turnover rate was 61% of the average value of its portfolio. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 9 Principal Investment Strategies Under normal market conditions, the Non-U.S. Core Growth Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Non-U.S. Core Growth Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”).The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. In selecting securities for the Non-U.S. Core Growth Fund, the Adviser uses a “bottom-up” fundamentally based, quantitatively driven investment process with a qualitative overlay.The Adviser believes that excess market returns can be achieved by constructing a diversified portfolio of inefficiently priced equity securities whose earnings growth rates are accelerating above market expectations.The Non-U.S. Core Growth Fund generally seeks to invest in companies that have market capitalizations of $100million or greater.The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Non-U.S. Core Growth Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries. The Adviser may sell a stock if the Adviser believes that the stock’s risk/reward characteristics have become less favorable, the company’s fundamentals have deteriorated so that the original investment thesis for holding the stock no longer holds, or if a better opportunity has been identified.In order to respond to adverse market, economic, political or other conditions, the Non-U.S. Core Growth Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Non-U.S. Core Growth Fund.The following are the principal risks that could affect the value of your investment: · Currency Risk:Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge against the fund’s currency exposure. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Foreign Securities and Emerging Markets Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between United States and foreign regulatory requirements and market practices.These risks are enhanced in emerging markets.Generally, economic structures in these countries are less diverse and mature than those in developed countries, and their political systems are less stable.Investments in emerging markets countries may be affected by national policies that restrict foreign investment in certain issuers or industries. · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Large Company Risk: Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 10 · Liquidity Risk: There are greater risks involved in investing in securities with limited market liquidity. · Management Risk:The Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. · Newer Fund Risk:The Fund is newer with limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance Information Because the Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Investment Adviser McKinley Capital Management, LLC Portfolio Managers The Non-U.S. Core Growth Fund is team-managed by the following Portfolio Managers in addition to others not listed here: Name Title Managed the Fund Since Robert B. Gillam President and Chief Executive Officer Inception (2014) Robert A. Gillam, CFA Senior Vice President and Chief Investment Officer Inception (2014) Sheldon J. Lien, CFA Portfolio Manager Inception (2014) Gregory S. Samorajski, CFA Portfolio Manager Inception (2014) Brandon S. Rinner, CFA Portfolio Manager Inception (2014) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (McKinley Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-888-458-1963 (toll free).Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial investment amount is $40million and there is no subsequent investment minimum. Tax Information The Non-U.S. Core Growth Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Non-U.S. Core Growth Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Non-U.S. Core Growth Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 11 Additional Information about the Funds’ Investment Objectives, Principal Investment Strategies & Risks Investment Objectives The Diversified Income Fund seeks to provide substantial current income and long-term capital appreciation.The Non-U.S. Core Growth Fund seeks to achieve long-term capital appreciation.Each Fund’s investment objective is nonfundamental and may be changed by the Funds’ Board without shareholder approval.There is no assurance that the Funds will achieve their investment objectives. Principal Investment Strategies McKinley Diversified Income Fund Under normal conditions, the Adviser seeks to achieve the Diversified Income Fund’s investment objective by investing in income-producing securities.Types of securities in which the Diversified Income Fund may invest include equity securities, such as common and preferred stock, REITs and up to 25% of the Fund’s net assets in MLPs.To the extent the Fund invests in MLPs, its investments will be restricted to holding interests in limited partners of such investments. While the Diversified Income Fund invests primarily in equity securities that are traded in the United States, it may also invest up to 20% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange (including ADRs).The Diversified Income Fund’s investments in other investment companies include ETFs and closed-end funds that invest primarily in debt securities, including “junk” bonds that are rated below “BBB-”.The Diversified Income Fund can invest in small, medium and large-cap companies, as it has no limitations on the size of the market capitalization of equity securities in which it invests. ADRs are equity securities traded on U.S. securities exchanges, which are generally issued by banks or trust companies to evidence ownership of foreign equity securities. ETFs are investment companies that track an index, a commodity or a basket of assets like an index fund, but trade like a stock on an exchange. Closed-End Funds differ from a typical mutual fund as they issue a fixed number of outstanding shares in an initial public offering and are not obligated to issue new shares or redeem outstanding shares.This makes them a less liquid investment option than open-end funds. MLPs are businesses organized as limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their earnings in distributions.This pass-through creates passive income or losses, along with dividend and investment income.Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of “floating” rate debt.As such, a significant upward swing in interest rates would drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. REITs are securities that sell like a stock on the major exchanges and invest in real estate directly, either through properties or mortgages.REITs receive special tax treatment and may offer investors higher yields, as well as more liquidity than directly investing in real estate. The Adviser’s Process — Purchasing Portfolio Securities.The Adviser uses a research-intensive security selection process.Many characteristics of the underlying company are analyzed prior to purchasing its stock in the Diversified Income Fund’s portfolio.The Adviser constructs its portfolio one stock at a time in seeking those with the most attractive combination of current dividend yield, lower risk of permanent loss of capital and potential dividend growth.The Adviser does not limit its investments to securities of a particular market capitalization. Investment decisions are based on the construction and active management of a diversified, fundamentally sound portfolio of inefficiently priced securities with above-market dividend yields.Using proprietary quantitative models, the Adviser systematically searches for securities with stable to rising dividends.Once the quantitative process has identified candidates for possible inclusion in the portfolio, the Adviser’s qualitative analysis confirms that the expected dividends are both reasonable and sustainable.When selecting appropriate securities for the Fund, the Adviser looks for securities with strong dividend characteristics. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 12 Principal Investment Strategies Non-U.S. Core Growth Fund Under normal market conditions, the Non-U.S. Core Growth Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Non-U.S. Core Growth Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, ADRs, GDRs and EDRs.The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. The Non-U.S. Core Growth Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Non-U.S. Core Growth Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries.The Adviser generally seeks to invest in companies that have market capitalizations of $100million or greater. Changes in Policy.The Non-U.S. Core Growth Fund will not change its investment policy of investing at least 80% of its net assets in securities of non-U.S. companies without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. The Adviser’s Process — Purchasing Portfolio Securities.The Adviser’s investment process is founded on the tenets of Modern Portfolio Theory and uses a disciplined, systematic, quantitatively driven investment process with a qualitative overlay.The process is designed to capture excess returns (consistent with the idea that markets are inefficient) based on a combination of return/risk analysis that identifies stocks that outperform the benchmark index and the misidentification of earnings acceleration potential.The Adviser focuses on relative rather than absolute rates of acceleration because it believes they are better indicators of future performance.The Adviser seeks to construct a portfolio with relatively few issuers that represent a broad spectrum of the market by investing in various sectors, countries, industries, etc.The Adviser takes into consideration various risk matrixes before investing. The final portfolio includes 70 to 90 securities that are diversified across industry, sector, and country.The Adviser does not hedge the currency exposure of the underlying non U. S. securities.The volatility of foreign currency impact is considered throughout the investment process. The Adviser’s Process — Selling Portfolio Securities.The Adviser continually monitors companies in the Fund’s portfolio to determine if their stock price and future prospects continue to appear attractive or if they are beginning to show signs of deterioration.There are generally three reasons the Adviser may sell or reduce its position in a security: · The stock’s risk/reward characteristics are not as favorable. · A company’s fundamentals are deteriorating to the point where the original investment thesis for owning the stock is no longer intact. · A better opportunity has been identified. Under normal circumstances, the Adviser is a long-term investor with holding periods for stocks in excess of one year, therefore on average, the annual portfolio turnover is not expected to be high. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, each Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Funds may be unable to achieve their investment objectives during the employment of a temporary defensive measure. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 13 Principal Risks There is no assurance that the Funds will achieve their investment objectives, and an investment in the Funds is not by itself a complete or balanced investment program.The principal risks of investing in the Funds that may adversely affect each Fund’s NAV or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. General Market Risk (Both Funds).General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Risk (Both Funds).Since the Funds purchase equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Management Risk (Both Funds).Management risk describes the Funds’ ability to meet their investment objective based on the Adviser’s success or failure at implementing investment strategies for the Funds.The value of your investment is subject to the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished. Foreign Securities Risk and Emerging Markets Risk (Both Funds).Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S.domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S.companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of the Funds, it is not expected that the Funds will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S.markets. Emerging market countries entail greater investment risk than developed markets.Such risks could include government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. Smaller Company Risk (Both Funds).Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Fund and other client accounts of the Adviser together may hold a significant percentage of a company’s outstanding shares.When making larger sales, the Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, the Fund’s NAV may be volatile. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 14 Large Company Risk (Both Funds).Large company stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Newer Fund Risk (Non-U.S Core Growth Fund).There can be no assurance that the Non-U.S. Core Growth Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Non-U.S. Core Growth Fund.Liquidation can be initiated without shareholder approval by the Board if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Debt Security Risk (Diversified Income Fund).Debt securities are subject to the risk that their market value will decline because of rising interest rates.The price of debt securities is generally linked to the prevailing market interest rates.In general, when interest rates rise, the price of debt securities falls, and when interest rates fall, the price of debt securities rises.The price volatility of a debt security also depends on its maturity.Generally, the longer the maturity of a debt security, the greater its sensitivity to changes in interest rates.To compensate investors for this higher risk, debt securities with longer maturities generally offer higher yields than debt securities with shorter maturities.Debt securities are subject to credit risk.Credit risk is the possibility that an issuer will fail to make timely payments of interest or principal, when due.Securities rated in the lowest investment grade category have some risky characteristics and changes in economic conditions are more likely to cause issuers of these securities to be unable to make payments. Closed-End Fund Risk(Diversified Income Fund).Shares of closed-end funds frequently trade at a price per share that is less than its net asset value per share.There can be no assurance that the market discount on shares of any closed-end fund purchased by the Diversified Income Fund will ever decrease or that when the Diversified Income Fund seeks to sell shares of a closed-end fund it can receive the net asset value of those shares.These funds have lower levels of daily volume when compared to open-end companies.The Diversified Income Fund has no control over the investments and related risks taken by the closed-end funds in which it invests.There are greater risks involved in investing in securities with limited market liquidity.To the extent the Diversified Income Fund invests in closed-end funds, it will indirectly bear its proportionate share of any fees and expenses payable directly by the closed-end fund.Therefore, the Diversified Income Fund would incur higher expenses, which may be duplicative, than if the Diversified Income Fund did not invest in closed-end funds. ETF Trading Risk(Diversified Income Fund). To the extent the Diversified Income Fund invests in an ETF, it will indirectly bear its proportionate share of any fees and expenses payable directly by the ETF.Therefore, the Diversified Income Fund will incur higher expenses, which may be duplicative, than if the Diversified Income Fund did not invest in ETFs.In addition, the Diversified Income Fund may be affected by losses of the ETFs and the level of risk arising from its investment practices (such as the use of leverage by the ETFs).The Diversified Income Fund has no control over the investments and related risks taken by the ETFs in which it invests.ETFs also are subject to the following risks that do not apply to non-exchange traded funds:(1)an ETF’s shares may trade at a market price that is above or below their net asset value; (2)an active trading market for an ETF’s shares may not develop or be maintained; (3)the ETF may employ an investment strategy that utilizes high leverage ratios; (4)trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally; or (5) for those ETFs that are intended to track an index, such ETFs may not effectively track that index. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 15 Junk Bond Risk (Diversified Income Fund).Fixed income instruments rated below investment grade or BBB, or that are unrated but are determined by the Adviser to be of comparable quality, are high yield, high risk bonds, commonly known as junk bonds. These bonds are predominantly speculative and are usually issued by companies without long track records of sales and earnings, or by companies with questionable credit strength. These bonds have a higher degree of default risk and may be less liquid than higher-rated bonds. These securities may be subject to a greater price volatility due to such factors as specific corporate developments, interest rate sensitivity, negative perceptions of junk bonds generally, and less secondary market liquidity. This potential lack of liquidity may make it more difficult for a Fund to accurately value these securities. Master Limited Partnership Risk (Diversified Income Fund).The Diversified Income Fund’s investments in MLPs entail risks, including potential changes in the U.S. tax code which could revoke the pass-through tax attributes that provide the tax efficiencies that make MLPs attractive investment structures or tax incentives related to certain asset classes traditionally favored by MLPs.Additional risks include but are not limited to fluctuations in energy prices, decreases in the supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, unique tax consequences due to the partnership structure and potentially limited liquidity in thinly traded issues. Investments in general partnerships may be riskier than investments in limited partnerships. In addition, investors in MLP units, unlike investors in the securities of a corporation, have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and conflicts of interest may exist between common unit holders and the general partner, including those arising from incentive distribution payments. REIT and Real Estate Risk(Diversified Income Fund).When the Diversified Income Fund invests in REITs, it is subject to risks generally associated with investing in real estate, such as: (1)possible declines in the value of real estate, (2)adverse general and local economic conditions, (3)possible lack of availability of mortgage funds, (4)changes in interest rates, and (5)environmental problems.In addition, REITs are subject to certain other risks related specifically to their structure and focus such as: (a)dependency upon management skills; (b)limited diversification; (c)the risks of locating and managing financing for projects; (d)heavy cash flow dependency; (e)possible default by borrowers; (f)the costs and potential losses of self-liquidation of one or more holdings; (g)the possibility of failing to maintain exemptions from securities registration; (h) the risk that a REIT may fail to comply with tax regulatory requirements and the added costs associated with such compliance; and, (i) in many cases, relatively small market capitalization, which may result in less market liquidity and greater price volatility. Sector Selection Risk (Diversified Income Fund).Investing a significant portion of a Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors.If a Fund’s portfolio is overweighted in a certain sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector. Currency Risk (Non-U.S. Core Growth Fund). Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Non-U.S. Core Growth Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Non-U.S. Core Growth Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge the Fund’s currency exposure. The market for some or all currencies may from time to time have low trading volume and become illiquid, which may prevent the Fund from effecting a position or from promptly liquidating unfavorable positions in such markets, thus subjecting the Fund to substantial losses. Table of Contents - McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund 16 Liquidity Risk (Non-U.S. Core Growth Fund).Due to a lack of demand in the marketplace or other factors, the Non-U.S. Core Growth Fund may not be able to sell some or all of the investments promptly, or may only be able to sell investments at less than desired prices. This risk may be more pronounced for the Non-U.S. Core Growth Fund’s investments in emerging markets countries. Who May Want to Invest in the Funds? The Diversified Income Fund may be appropriate for you if you: ·
